STEPHEN N. LIMBAUGH, JR., Judge,
dissenting.
I respectfully dissent. The legal question presented is whether the trial court’s termination of parental rights was supported by “clear, cogent and convincing evidence.” Sec. 211.447.5, RSMo 2000. In addressing that question on appellate review, as the majority aptly notes, “appellate courts defer to the trial court’s ability to judge the credibility of witnesses and *455will affirm the judgment unless there is no substantial evidence to support it, it is contrary to the evidence, or it erroneously declares or applies the law.” In the Interest of M.E.W., 729 S.W.2d 194,195-96 (Mo. banc 1987.) Furthermore, “appellate courts will review conflicting evidence in the light most favorable to the judgment of the trial court.” Id. Though this is the correct standard of review, the majority fails to follow it. There is no deference to the trial court’s superior ability to judge the credibility of witnesses, and the majority ignores, overlooks, or unduly discounts critical evidence favorable to the court’s decision. The focus, instead, is on largely controverted evidence that purportedly plays against the court’s decision.
The evidence supporting the trial court’s decision, according to the record, is as follows:
Before A.S.W. was born, Father spent ten years in prison (on a 80-year term) for sodomizing two of his nieces, then ages 11 and 15. He is a “registered sex offender.”
In January of 2000, a month before A.S.W.’s second birthday, Father suffered a head injury for which he was hospitalized until March 14, 2000. Shortly after discharge, he was admitted to an inpatient head injury rehabilitation clinic where he resided from March 2000 to June 2002. He was diagnosed with several “functional impairments,” including “poor memory, poor judgment, lack of insight into his injuries, poor problem solving, [and] poor [ability with regard to personal] safety,” for which he received occupational, physical and speech therapy. In May 2001, the Division of Family Services (DFS) took custody of A.S.W., pursuant to court order, upon a determination that Father was disabled due to the brain injury and Mother was “incoherent, intoxicated, and unaware of the juvenile’s whereabouts.” Father consented to the court’s jurisdiction over A.S.W., agreeing that the allegations were true that he was “inappropriate for care because of a disability.” Father then had supervised visits with A.S.W. until February 2002, but the visits were discontinued due to “inappropriate conduct” when the DFS caseworker discovered that Father had taken showers with his young son. In January 2002, Father consented to the court-adopted permanency plan that DFS would request termination of parental rights. A petition for termination of parental rights of both parents was filed in March 2002. Mother’s rights have since been terminated.
Then, in June 2002, Father was discharged from the clinic “with supervision of a family member.” At the time, he was not considered to be capable of living independently, and clinic staff maintained that he needed someone with him “for his safety.” This conclusion was based in part on a test administered to Father known as the “Mayo-Portland Adaptability Inventory-3”, a test commonly used in the rehabilitation field to determine the degree of care that needs to be provided to a patient. This test showed that Father had a “severe problem” with “recognition of personal limitations and disabilities and how they interfere with every day activities,” and projected that the problem would “inter-fer[e] with [his] activities 75 percent of the time or more.” In addition, it was determined that he would experience “moderate stress 25 to 75 percent of the time” in cooperating with family members in running a household. In reference to his ability to rear a child, the testing indicated that he would have a “severe” problem that would require “supervision from others 75 percent of the time or more.” This conclusion was made despite Father’s “successful” completion of a “parenting class,” as the level of success was determined only by Father “showing] up and *456[being] attentive and not disruptive,” and in fact, “everyone who takes [the parenting class] successfully completes it,” according to the instructor.
In August 2002, Dr. James Powers, a clinical psychologist, conducted several more tests as part of a psychological evaluation. In relating the results at trial, he first noted that Father suffered from a “cognitive disorder,” that is, a brain injury, and that the condition was permanent and would not significantly improve. He opined that due to the brain injury, Father could have difficulty in controlling his mood and was likely to exercise poor judgment and make errors in more complicated parenting decisions. He had a specific concern that Father would not know what to do in an emergency situation. He summed up his testimony in this way:
I felt it was inappropriate for [Father] to independently care for a child ... There are questions in terms of [Father’s] capability. There is a potential danger for him to make errors, to make bad decisions, to show poor judgment that could place either himself or his son in jeopardy.
The results of the intellectual assessment did not indicate significant deficits, but there were deficits that raised concerns. Those concerns take on greater importance in view of the history of sexual abuse for which he was incarcerated, and it takes on greater importance in view of the incident in which he showered with his son.
When I combine all those together, in my opinion it raises serious questions regarding his son’s safety if [Father] had primary responsibility of his son.
At trial, which was held in October 2002, Father testified on his own behalf. He stated that his income consisted solely of workers’ compensation benefits, and that he was incapable of employment. Nevertheless, he expressed a desire to locate either to a residence “on Compton” in St. Louis or to a home to be built on acreage he would acquire near Salem, Missouri. He added that “as for now, I stay with my sister,” but acknowledged that he was alone between 7:30 p.m. and 7:30 a.m. while she was at work. His answers to several parenting questions lacked contextual understanding. For example, when asked how he would support the child, he stated, “I was planning on supporting him by having his own toys, a swing set. I bought him a new swing set to put in the backyard. I got him a little swimming pool to put in there. And I’d gotten him a new bike.” When asked whether he anticipated any problems with A.S.W. as the child matured, he responded that “it may come that he may not have a real high-paying job and bills may keep — and he may have financial trouble.”
By November, at the time judgment was entered, A.S.W. had been in foster care under the jurisdiction of the juvenile court for twenty-two months, and Father had had no contact with the child for nine months. The foster parents have filed a petition for adoption.
This is ample evidence to support the court’s findings as entered in the court’s judgment. Under section 211.447.4(3)(c), the pleaded statutory ground for termination, it must be proved that Father suffered from “[a] mental condition which is shown by competent evidence either to be permanent or such that there is no reasonable likelihood that the condition can be reversed and which renders the parent unable to knowingly provide the child the necessary care, custody and control.” Father does indeed suffer from a mental condition — a cognitive disorder/brain injury — that is permanent. According to the expert testimony, not only is he unable to provide the necessary care for his child, he *457is unable to care for himself, at least without “intermittent supervision” from family members or other care givers. Indeed, as a custodial parent, he would require outside assistance 75 percent of the time. And indeed, as Dr. Powers warned, the concerns about his parenting ability “take on greater importance in view of the history of sexual abuse.” And indeed, there would be “serious questions regarding his son’s safety.”
The majority responds to the evidence of sexual abuse by suggesting that it had nothing to do with the court’s decision, nor should it have. I strongly disagree. The expert testimony of Dr. Powers, which was the primary basis for the court’s decision, was grounded, in part, on the evidence of sexual abuse. Moreover, the court, as in all cases, is deemed to have considered all the relevant evidence presented. The evidence of sexual abuse was relevant here not only on the question of Father’s ability to provide “necessary care, custody and control,” but also on the ultimate issue to be determined in every termination case— section 211.447.6’s requirement that termination is in the “best interests of the child.” Finally, although the court made no express finding pertaining to the sexual abuse, it was not required to do so — the only findings required are those mandated under section 211.447.
For these reasons, I would affirm the judgment of the trial court.